Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-33 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “M” has been used to designate first measurement signals, measurement signals, and second measurement signals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 3, the sixth full paragraph, "electronic" should be "optoelectronic" for consistency.  The Amendment made to page 3 line 28 should be undone for consistency of integrated electronic circuit 100.  
Appropriate correction is required.

Claim Objections
Claims 15 and 22 are objected to because of the following informalities:  Please put parenthesis around the variables λs, λr, and ΔS in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 33, the claim contains the limitation that “a binding probability of target molecules”.  However, the Specification as filed only supports the narrower “a binding probability of possible low-concentration target molecules”.  It is suggested to use the language “a binding probability of low-concentration target molecules” as the Specification gives an example of very low concentrations.

Claim Rejections - 35 USC § 112(b)
Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear what it means for minimizing an optical power difference ΔS.  First, a controller should be configured to act not for acting.  Secondly, the previous confusion remains even if the controller was configured to minimize an optical power difference ΔS.  In the scenario show in Figure 2, minimizing ΔS will result in in a value of S--B - SA and a set point away from resonance.  This could be remedied by setting ΔS to zero as suggested in the Specification.  Claims 16-33 are also rejected by virtue of their dependency on claim 15.
Regarding claim 22, it is unclear if the claim is supposed to be an additional adaption of claim 15 or a further description of the adaption of claim 15.  As it currently stands, the controller is configured to provide first control signals by the instructions of claim 15 and then to further provide separately first control signals through the instructions of claim 22.  The Examiner suggests using language akin to “wherein the receiving and processing of the first and second detection signals to provide said first control signals further comprises...”  It is also unclear what it means for minimizing an optical power difference ΔS.  

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Heidrich teaches a light source which is taken to be the light source 5, the first waveguide 8, and the first optical element 2 (Fig. 1 No. 5, 8, & 2) An optoelectronic device for detection of a target substance dispersed in a fluid, the device comprising: a light source adapted to emit a light radiation having a tunable wavelength λs; a substrate 1 which is a semiconductor chip containing the following optical elements, waveguides, and photo detectors (Fig. 1 No. 1, Col. 4 Line 66- Col. 5 Line 7) an integrated electronic circuit comprising a photonic circuit operatively coupled with said light source; and the first optical element 2, taken to be part of the light source, can be tunable with the control unit 12 and tuning device 11 (Col. 5 Line 51- Col. 6 Line 7) a control unit operatively coupled with said light source and said photonic circuit; the second waveguide 9 acts as an optical coupler with the first optical element 2, which is part of the light source including No. 5, 8, & 2 (Fig. 1 No. 9, Col. 5 Lines 33-35) wherein said photonic circuit comprises: an optical coupler comprising a first active surface optically coupled with said light source to receive a light radiation emitted by said light source; the second waveguide 9 is also optically coupled to a first photo detector 6 (Fig 1 No. 6, Col. 5 Lines 34-35) a first detector optically coupled with said optical coupler to receive a first light radiation corresponding to a first portion of a light radiation transmitted by said optical coupler, and the first photo detector 6 outputs signals to the control unit 12 (Col. 5 Lines 55-59) said first detector being adapted to provide first detection signals indicative of an optical power of said first light radiation, said first detector being operatively coupled with said control unit to transmit said first detection signals to said control unit; and a second optical element 3 is also optically coupled to the second waveguide 9 (Fig 1 No. 3, Col. 5 Lines 33-37) an optical resonator optically coupled with said optical coupler to convey and transmit a second light radiation corresponding to a second portion of the light radiation transmitted by said optical coupler, the second optical element 3 being an optical micro ring resonator (Col. 5 Lines 5-6) said optical resonator comprising a ring optical path and, and the second optical element 3 at least partially has an active layer 4 for selectively collecting molecules of a substance (Col. 5 Lines 19-22) in at least a portion of said optical path, a second active surface and the optical length of the second optical element 3 changes as a result of substances selectively collected from a fluid (Col. 7 Lines 16-27) adapted to come into contact with said fluid and comprising a material capable of selectively absorbing said target substance, a resonance wavelength λr of said optical resonator varying as a function of the quantity of said target substance absorbed by said second active surface; a second photo detector 7 is optically coupled with the second optical element 3 (Fig. 1 No. 7, Col. 5 Lines 39-42) a second detector optically coupled with said optical resonator to receive the second light radiation transmitted by said optical resonator, and the second photo detector 7 outputs signals to the control unit 12 configured for tuning by means of a control signal dependent on output signals from the first and second photo detectors (Col. 5 Lines 55-59) said second detector being adapted to provide second detection signals indicative of the optical power of said second light radiation, said second detector being operatively coupled with said control unit to transmit said second detection signals to said control unit; said control unit configured to receive and process said first and second detection signals.
However, Heidrich does not teach wherein said control unit is configured to provide, in response to said first and second detection signals, first control signals to tune the wavelength λs of the light radiation emitted by said light source for minimizing an optical power difference ΔS between said first and second light radiation.
Islam (US 6603560 B1) teaches a setpoint “near maximum transmission slope” in similar devices (Fig. 5 Point B, Col. 7 Line 33) which “ensures large changes in detector signal for small changes in optical path” (Col. 7 Lines 58-59).  Scherer et al. (US 20050110992 A1) teaches the use and benefits of peristaltic pumps in optoelectronics (Par. 100).  Furthermore, the applicant describes this P-lock in the specification as being "around the point of maximum slope" of the signal output curves (3rd complete paragraph of p.10).  However, this does not correspond with the method actually used by the control unit even if the results would be similar.

Response to Arguments
Applicant’s arguments filed 5/31/2022 have been fully considered but they are not persuasive.
	The Applicant has fixed issues with priority through amendment to claim 31.
	The Applicant has fixed most issues with the Specification, but edited a wrong word on page 3 as described above.
	The Applicant’s Remarks dated 5/31/2022 on “optical power” have clarified the meaning of the term.
	The 112(b) rejections of claims 15 and 22 remain for the reasons stated above.  The amendment of claim 33, while overcoming the 112(b) rejection, has resulted in a 112(a) rejection.
 	The Applicant’s Amendments to the claims have resulted in the withdraw of all prior art rejections with the closest prior art of record described above.
	Applicant’s Amendments to the Specification and Claims have overcome all objections and rejections previously set forth in the Non-Final Office Action mailed 3/2/2022 save those repeated above.  Amendments to the Claims have resulted in the 112(a) rejection set forth above.  New objections have been made in an attempt to clarify the record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.D./Examiner, Art Unit 1796       
                                                                                                                                                                                                 
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796